        Case 2:20-cv-00809-APG-DJA Document 39 Filed 12/11/20 Page 1 of 1




 1                          UNITED STATES DISTRICT COURT

 2                                  DISTRICT OF NEVADA

 3 MY DAILY CHOICE, INC.,                               Case No.: 2:20-cv-00809-APG-DJA

 4       Plaintiff                                  Order Denying Motion to Dismiss as Moot

 5 v.                                                                 [ECF No. 32]

 6 SHANNA LEE HUNTER and SUMMER
   GIAQUINTA,
 7
        Defendants
 8

 9      In light of the parties’ notice of settlement (ECF No. 38),

10      I ORDER that the defendants’ motion to dismiss (ECF No. 32) is DENIED as moot.

11      DATED this 11th day of December, 2020.

12

13
                                                      ANDREW P. GORDON
                                                      UNITED STATES DISTRICT JUDGE
14

15

16

17

18

19

20

21

22

23
